 

Exhibit 10.1

DANAHER CORPORATION

2007 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement (the “Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

Name:

Participant ID:

The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:

 

Date of Grant     

 

   Exercise Price per Share     

$

   Total Number of Shares Granted     

 

   Type of Option      Nonstatutory Stock Option    Expiration Date      Tenth
anniversary of Date of Grant    Vesting Schedule:         Time-Based Vesting
Criteria      The time-based vesting criteria will be satisfied with respect to
        % of the Options on each of the                      anniversaries of
the Date of Grant.    Performance Objective:      None   



--------------------------------------------------------------------------------

 

II. AGREEMENT

1. Grant of Option. The Company hereby grants to the Optionee named in the
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference. Except
as set forth in Section 2(c) below, in the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall prevail.

2. Vesting.

(a) Vesting Schedule. Except as may otherwise be set forth in this Agreement or
in the Plan, Options awarded to an Optionee shall not vest until the Optionee
(i) satisfies the performance-based vesting criteria (“Performance Objective”),
if any, applicable to such Options and (ii) continues to be actively employed
with the Company or an Eligible Subsidiary for the periods required to satisfy
the time-based vesting criteria (“Time-Based Vesting Criteria”) applicable to
such Options. The Performance Objective and Time-Based Vesting Criteria
applicable to an Option are collectively referred to as “Vesting Conditions,”
and the earliest date upon which all Vesting Conditions are satisfied is
referred to as the “Vesting Date.” The Vesting Conditions for an Option received
by an Optionee shall be established by the Compensation Committee (the
“Committee”) (or by one or more members of Company management, if such power has
been delegated in accordance with the Plan and applicable law) and reflected in
the account maintained for the Optionee by an external third party administrator
of the Option awards. Further, during any approved leave of absence, to the
extent permitted by applicable law the Committee shall have discretion to
provide that the vesting of the Options shall be frozen as of the first day of
the leave and shall not resume until and unless the Optionee returns to active
employment prior to the Expiration Date of the Options.

(b) Performance Objective. The Committee shall determine whether the Performance
Objective applicable to an Option has been met, and such determination shall be
final and conclusive. Until the Committee has made such a determination, the
Performance Objective may not be considered to have been satisfied.
Notwithstanding any determination by the Committee that the Performance
Objective has been attained with respect to particular Options, such Options
shall not be considered to have vested unless and until the Optionee has
satisfied the Time-Based Vesting Criteria applicable to such Options.

(c) Age 65. Notwithstanding anything to the contrary set forth in the Plan, if
the Optionee is employed in the European Economic Area as of the Date of Grant
(“EU Optionee”), (1) none of the Plan provisions providing (i) for the
acceleration of vesting upon an optionee’s attainment of age 65, or (ii) that
options held by an optionee upon retirement after age 65 will remain outstanding
and continue to vest and be exercisable until the earlier of the fifth
anniversary of retirement or the expiration of the award, shall apply to any of
the Options awarded pursuant to this Agreement, and (2) with respect to the
Options awarded pursuant to this Agreement, the definition of “Early Retirement”
for purposes of the Plan and this Agreement shall be modified to read as
follows: “‘Early Retirement’ means an employee voluntarily ceases to be an
Employee and the Administrator determines that the cessation constitutes
Retirement for purposes of this Plan. In deciding whether a termination of
employment is an Early Retirement, the Administrator need not consider the
definition under any other Company benefit



--------------------------------------------------------------------------------

plan.” For the avoidance of doubt, any EU Optionee’s attainment of age 65 shall
confer no rights or benefits with respect to the Options awarded pursuant to
this Agreement, and Section 5(e) of this Agreement shall not apply to Options
granted under this Agreement to an EU Optionee. The parties to this Agreement
expressly acknowledge that this Section 2(c) supersedes any conflicting
provisions in the Plan.

(d) Fractional Shares. The Company will not issue fractional shares of Common
Stock upon the exercise of an Option. Any fractional share will be rounded up
and issued to the Optionee in a whole share.

3. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Agreement.

(b) Method and Time of Exercise. This Option shall be exercisable by any method
made available from time to time by the external third party administrator of
the Option awards. An exercise may be made with respect to whole Shares only,
and not for a fraction of a Share.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. The Committee may require the Optionee
to take any reasonable action in order to comply with any such rules or
regulations. Assuming such compliance, for income tax purposes the Shares shall
be considered transferred to the Optionee on the date the Option is exercised
with respect to such Shares.

(c) Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.

4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;

(b) payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee
(i) shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale

 

2



--------------------------------------------------------------------------------

proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or

(c) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.

5. Termination of Employment.

(a) General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than (i) in the case of any Optionee, death,
(ii) in the case of any Optionee employed in any country outside the European
Economic Area as of the Date of Grant (“Non-EU Optionee”), Retirement, and
(iii) in the case of any EU Optionee, Early Retirement) whether or not in breach
of applicable labor laws, all unvested Options shall be automatically forfeited
by the Optionee as of the date of termination and Optionee’s right to receive
options under the Plan shall also terminate as of the date of termination. The
Committee shall have discretion to determine whether the Optionee has ceased to
be actively employed by (or, if the Optionee is a consultant or director, has
ceased actively providing services to) the Company or Eligible Subsidiary, and
the effective date on which such active employment (or active service-providing
relationship) terminated. The Optionee’s active employer-employee or other
active service-providing relationship will not be extended by any notice period
mandated under applicable law (e.g., active employment shall not include a
period of “garden leave”, paid administrative leave or similar period pursuant
to applicable law) and in the event of a Optionee’s termination of employment
(whether or not in breach of applicable labor laws), Optionee’s right to
exercise any Option after termination of employment, if any, shall be measured
by the date of termination of active employment or service and shall not be
extended by any notice period mandated under applicable law. Unless the
Committee provides otherwise (1) termination of the Optionee’s employment will
include instances in which the Optionee is terminated and immediately rehired as
an independent contractor, and (2) the spin-off, sale, or disposition of the
Optionee’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) will constitute a termination of
employment or service.

(b) General Termination Rule. In the event the Optionee’s employment with the
Company or an Eligible Subsidiary terminates for any reason (other than (i) in
the case of any Optionee, death, Disability or Gross Misconduct, (ii) in the
case of any Non-EU Optionee, Retirement, and (iii) in the case of any EU
Optionee, Early Retirement), whether or not in breach of applicable labor laws,
the Optionee shall have a period of 90 days, commencing with the date the
Optionee is no longer actively employed, to exercise the vested portion of any
outstanding Options, subject to the Expiration Date of the Option. However, if
the exercise of an Option following Participant’s termination of employment (to
the extent such post-termination exercise is permitted under Section 11(a) of
the Plan) is not covered by an effective registration statement on file with the
U.S. Securities and Exchange Commission, then the Option will terminate upon the
later of (i) thirty (30) days after such exercise becomes covered by an
effective registration statement, or (ii) the end of the original 90 day period,
but in no event may an Option be exercised after the Expiration Date of the
Option.

(c) Death. Upon Optionee’s death prior to termination of employment, all
unexpired options shall become fully exercisable and may be exercised for a
period of twelve (12) months thereafter (subject to the Expiration Date of the
Option) by the personal representative of the Optionee’s estate or any other
person to whom the Option is transferred under a will or under the applicable
laws of descent and distribution.

 

3



--------------------------------------------------------------------------------

 

(d) Disability. In the event the Optionee’s employment with the Company or an
Eligible Subsidiary terminates by reason of the Optionee’s Disability, all
unvested Options shall be automatically forfeited by the Optionee as of the date
of termination and the Optionee shall have until the first anniversary of the
Optionee’s termination of employment for Disability (subject to the Expiration
Date of the Option) to exercise the vested portion of any outstanding Options.

(e) Normal Retirement. In the event any Non-EU Optionee voluntarily terminates
his or her employment with the Company or an Eligible Subsidiary at or after
reaching age 65, and as of the date of the Non-EU Optionee’s Normal Retirement
the Non-EU Optionee holds Options that remain subject to any Performance
Objective, the Options shall remain outstanding for up to the fifth anniversary
of such date (or if earlier, up to the Expiration Date of the Option) to
determine whether such conditions become satisfied (and if the Committee
determines that the Performance Objectives are satisfied within such period, the
Options shall remain outstanding and may be exercised up until the fifth
anniversary of the date of the Non-EU Optionee’s Normal Retirement (or if
earlier, up until the Expiration Date of the Options)). In the event the Non-EU
Optionee voluntarily terminates his or her employment with the Company or an
Eligible Subsidiary at or after reaching age 65, and as of the date of the
Non-EU Optionee’s Normal Retirement, the Non-EU Optionee holds Options that are
not subject to any unsatisfied Performance Objective, the Options shall remain
outstanding and may be exercised up until the fifth anniversary of such date (or
if earlier, up until the Expiration Date of the Option).

(f) Early Retirement. In the event the Optionee voluntarily terminates his or
her employment with the Company or an Eligible Subsidiary and the Committee
determines that the cessation of Optionee’s employment constitutes Early
Retirement, the Optionee’s unvested Options shall remain outstanding and shall
continue to vest (as to both the Performance Objective and Time-Based Vesting
Criteria, as applicable) for a period of five (5) years following the date of
the Optionee’s Retirement (subject to the Expiration Date of the Option).

(g) Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Optionee’s
unexercised Options shall terminate immediately as of the time of termination,
without consideration.

(h) Violation of Post-Employment Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment with the Company or an
Eligible Subsidiary, such Options shall nevertheless expire as of the date the
Optionee violates any covenant not to compete or other post-employment covenant
that exists between the Optionee on the one hand and the Company or any
subsidiary of the Company, on the other hand.

(i) Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options shall terminate unless provision is made for the
assumption or substitution of such Options as provided in Section 16(b) of the
Plan.

6. Non-Transferability of Option; Term of Option.

(a) Unless the Committee determines otherwise in advance in writing, this Option
may not be transferred in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee. The terms of the Plan and this Agreement shall be binding upon
the executors, administrators, heirs and permitted successors and assigns of the
Optionee.

 

4



--------------------------------------------------------------------------------

 

(b) Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.

7. Amendment of Option or Plan. The Plan and this Agreement constitute the
entire understanding of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof. Optionee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
The Company’s Board may amend, modify or terminate the Plan or any Option in any
respect at any time; provided, however, that modifications to this Agreement or
the Plan that materially and adversely affect the Optionee’s rights hereunder
can be made only in an express written contract signed by the Company and the
Optionee. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement and
Optionee’s rights under outstanding Options as it deems necessary or advisable,
in its sole discretion and without the consent of the Optionee, (1) upon a
Substantial Corporate Change, (2) as required by law, or (3) to comply with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection to this award of Options.

8. Tax Obligations.

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax Related Items. Further, if Optionee
has relocated to a different jurisdiction between the date of grant and the date
of any taxable event, Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Optionee authorizes the Company and/or the Employer, in its sole discretion, to
satisfy the obligations with regard to all Tax Related Items legally payable by
the Optionee (with respect to the Option granted hereunder as well as any equity
awards previously received by the Optionee under any Company stock plan) by one
or a combination of the following: (i) require the Optionee to pay Tax-Related
Items in cash with a cashier’s check or certified check; (ii) withholding cash
from the Optionee’s wages or other compensation payable to the Optionee by the
Company and/or the Employer; (iii) accepting from the Optionee the delivery of
unencumbered Shares; (iv) withholding from the proceeds of a broker-dealer sale
and remittance procedure as described in Section 4(b) above; or (v) withholding
in Shares otherwise issuable to the Optionee, provided that the Company
withholds only the amount of Shares necessary to satisfy the minimum statutory
withholding amount (or if there is no minimum statutory withholding amount, such
amount as may be necessary to avoid adverse accounting treatment) using the Fair
Market Value of the Shares on the date of the relevant taxable event. Optionee
shall pay to

 

5



--------------------------------------------------------------------------------

the Company or the Employer any amount of Tax Related Items that the Company or
the Employer may be required to withhold as a result of the Optionee’s
participation in the Plan or the Optionee’s purchase of Shares that are not
satisfied by any of the means previously described. For the avoidance of doubt,
in no event will the Company and/or the Employer withhold more than the minimum
amount of Tax Related Items required by law (or if there is no minimum statutory
withholding amount, such amount as may be necessary to avoid adverse accounting
treatment), nor shall any Optionee have the right to require the Company and/or
the Employer to withhold more than such amount. The Company may refuse to honor
the exercise and refuse to deliver the Shares to the Optionee if the Optionee
fails to comply with Optionee’s obligations in connection with the Tax Related
Items as described in this Section.

(b) Code Section 409A. Payments made pursuant to this Plan and the Agreement are
intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with
Section 409A; provided, however, that the Company makes no representations that
the Plan or the Options shall be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to the Plan or any
Options granted thereunder. If this Agreement fails to meet the requirements of
Section 409A, neither the Company nor any of its affiliates shall have any
liability for any tax, penalty or interest imposed on the Optionee by
Section 409A, and the Optionee shall have no recourse against the Company or any
of its affiliates for payment of any such tax, penalty or interest imposed by
Section 409A.

Notwithstanding anything to the contrary in this Agreement, these provisions
shall apply to any payments and benefits otherwise payable to or provided to the
Optionee under this Agreement. For purposes of Section 409A, each “payment” (as
defined by Section 409A) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A, payments shall be
deemed exempt from the definition of deferred compensation under Section 409A to
the fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the Optionee’s “separation from service” (as defined for
purposes of Section 409A)) the “two years/two-times” separation pay exemption of
Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby incorporated by
reference.

If the Optionee is a “specified employee” as defined in Section 409A (and as
applied according to procedures of the Company and its affiliates) as of his
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (i) the
first day of the seventh month following the Optionee’s separation from service,
or (ii) the Optionee’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Optionee’s separation from service.

9. Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.

10. No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Subsidiaries, nor shall this

 

6



--------------------------------------------------------------------------------

Agreement interfere in any way with the Company’s or any of its Subsidiaries
right to terminate the Optionee’s employment at any time, with or without cause
(subject to any employment agreement an Optionee may otherwise have with the
Company or a Subsidiary thereof and/or applicable law).

11. Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether Optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.

12. Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the Option for construction
and interpretation.

13. Electronic Delivery.

(a) If the Optionee executes this Agreement electronically, for the avoidance of
doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or another third party designated by the Company, or otherwise)
shall have the same binding legal effect as would execution of this Agreement in
paper form. Optionee acknowledges that upon request of the Company he or she
shall also provide an executed, paper form of this Agreement.

(b) If the Optionee executes this Agreement in paper form, for the avoidance of
doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.

(c) If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single Option relating to the number of
Shares set forth in the Notice of Stock Option Grant and (ii) this Agreement
shall be effective as of the earliest execution of this Agreement by the
parties, whether in paper form or electronically, and the subsequent execution
of this Agreement in the same or a different medium shall in no way impair the
binding legal effect of this Agreement as of the time of original execution.

(d) The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.

 

7



--------------------------------------------------------------------------------

 

14. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan and in the
Company’s Amended 1998 Plan.

Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the Option or any
other option or other entitlement to Shares, canceled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan and/or the Amended 1998 Plan (“Data”).
Optionee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan and/or the
Amended 1998 Plan, that these recipients may be located in Optionee’s country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
Optionee’s country. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan
and/or in the Amended 1998 Plan, including any requisite transfer of such Data
as may be required to a broker or other third party with whom Optionee may elect
to deposit any Shares acquired upon exercise of the Option or any other option
or other entitlement to Shares.

Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the Amended 1998 Plan, and he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Optionee understands, however,
that refusing or withdrawing such consent may affect his or her ability to
participate in the Plan and/or the Amended 1998 Plan. In addition, Optionee
understands that the Company and its Subsidiaries have separately implemented
procedures for the handling of Data which the Company believes permits the
Company to use the Data in the manner set forth above notwithstanding Optionee’s
withdrawal of such consent. For more information on the consequences of refusal
to consent or withdrawal of consent, Optionee understands that he or she may
contact his or her local human resources representative.

15. Waiver of Right to Jury Trial. Each party, to the fullest extent permitted
by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
Option or hereunder, or the rights, duties or liabilities created hereby.

16. Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

 

17. Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to this Option,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, agree that such litigation shall be
conducted in the courts of New Castle County, or the federal courts for the
United States for the District of Delaware, where this grant is made and/or to
be performed.

18. Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:

(a) the award of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(b) all decisions with respect to future option grants, if any, shall be at the
sole discretion of the Company;

(c) Optionee’s participation in the Plan is voluntary;

(d) the Option is an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of Optionee’s employment or service
contract, if any;

(e) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;

(f) the Option and Optionee’s participation in the Plan shall not be interpreted
to form an employment or service contract with the Company or any Subsidiary of
the Company;

(g) the future value of the Shares is unknown and cannot be predicted with
certainty;

(h) if the Shares do not increase in value, the Option will have no value;

(i) if Optionee exercises the Option and obtains Shares, the value of the Shares
obtained upon exercise may increase or decrease in value, even below the
Exercise Price;

(j) in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws) and in consideration of the grant of the
Option, Optionee irrevocably releases the Company and any Subsidiary from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by
signing/electronically accepting the Agreement, Optionee shall be deemed
irrevocably to have waived Optionee’s entitlement to pursue or seek remedy for
any such claim;

 

9



--------------------------------------------------------------------------------

 

(k) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares; and

(l) Optionee is hereby advised to consult with Optionee’s own personal tax,
legal and financial advisors regarding Optionee’s participation in the Plan
before taking any action related to the Plan.

19. Language. If Optionee has received this Agreement, the Plan or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by applicable law.

20. Addendum. The Option shall be subject to the special terms and provisions
(if any) set forth in the Addendum A to this Agreement for Optionee’s country of
residence. Moreover, if Optionee relocates to one of the countries included in
the Addendum A, the special terms and conditions for such country will apply to
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the Option. Addendum A constitutes part of this
Agreement. In addition, the Company reserves the right to impose other
requirements on the Option and any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in adverse accounting
expense to the Company, and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

21. Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy in the form approved by
the Committee as of the Date of Grant (a copy of the Recoupment Policy as it
exists from time to time is available on Danaher’s internal website) (the
“Policy”), if and to the extent such Policy by its terms applies to the Options;
and the terms of the Policy as of the Date of Grant are incorporated by
reference herein and made a part hereof.

22. Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that the Optionee may have received or may in the
future receive under the 1998 Plan and/or the Plan, such as notices reminding
Optionee of the vesting or expiration date of certain awards. Optionee
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to Optionee the Company does not
thereby assume any obligation to provide any such notices or other notices; and
(3) the Company, its affiliates and the third party stock plan administrator
have no liability for, and the Optionee has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its affiliates or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Optionee as a result of the
Company’s failure to provide any such notices or Optionee’s failure to receive
any such notices.

23. Consent and Agreement With Respect to Plans. Optionee (1) acknowledges that
the Plan and the prospectus relating thereto are available to Optionee on the
website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands all
provisions

 

10



--------------------------------------------------------------------------------

of the Agreement and the Plan; (3) accepts this Option subject to all of the
terms and provisions thereof; (4) consents and agrees to all amendments that
have been made to the Plan since it was adopted in 2007 (and for the avoidance
of doubt consents and agrees to each amended term reflected in the Plan as in
effect on the date of this Agreement), and consents and agrees that all options
and restricted stock units, if any, held by Optionee that were previously
granted under the Plan as it has existed from time to time are now governed by
the Plan as in effect on the date of this Agreement; and (5) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement.

In addition, in consideration of the Option and by signing/electronically
accepting this Agreement, the Optionee agrees as follows with respect to any
stock options or restricted stock units held by Optionee that were previously
granted under the Company’s 1998 Stock Option Plan as it has existed from time
to time: the Optionee (1) acknowledges that the Company’s Board of Directors
approved an amended version of the 1998 Stock Option Plan in July 2009 and that
the amended version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and
the prospectus relating thereto are available to Optionee on the website
maintained by the Company’s third party stock plan administrator; (2) represents
that he or she has read the Amended 1998 Plan and the prospectus relating
thereto and is familiar with the terms and provisions thereof, has had an
opportunity to obtain the advice of counsel of his or her choice and fully
understands all provisions of the Amended 1998 Plan; (3) consents and agrees to
the Amended 1998 Plan (and for the avoidance of doubt consents and agrees to
each amended term reflected in the Amended 1998 Plan); (4) consents and agrees
that all options and restricted stock units, if any, held by Optionee that were
previously granted under the 1998 Stock Option Plan as it has existed from time
to time are now governed by the Amended 1998 Plan as in effect on the date of
this Agreement; and (5) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Amended 1998 Plan. Optionee further agrees to notify the Company upon any
change in his or her residence address.

 

11



--------------------------------------------------------------------------------

 

[If the Agreement is signed in paper form, complete and execute the following:]

 

OPTIONEE   DANAHER CORPORATION

 

 

 

Signature   Signature

 

 

 

Print Name   Print Name

 

 

 

  Title

 

  Residence Address  

 

12



--------------------------------------------------------------------------------

 

ADDENDUM A

This Addendum A includes additional terms and conditions that govern the Option
granted to Optionee if Optionee resides in one of the countries listed herein.
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Agreement or the Plan.

This Addendum A may also include information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning Options in effect as of
June 2010. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Optionee not rely on the information noted
herein as the only source of information relating to the consequences of
Optionee’s participation in the Plan as the information may be out of date at
the time Optionee exercises the Option or sells Shares acquired under the Plan.

In addition, this Addendum A is general in nature and may not apply to
Optionee’s particular situation, and the Company is not in a position to assure
Optionee of any particular result. Accordingly, Optionee is strongly advised to
seek appropriate professional advice as to how the relevant laws in Optionee’s
country apply to Optionee’s specific situation.

If Optionee resides in a country but is considered a citizen or resident of
another country for purposes of the country in which Optionee resides, the
information contained in this Addendum A may not be applicable to Optionee.

OPTIONEES IN CHINA, ISRAEL, ITALY, SWITZERLAND, AND VIETNAM

Method of Exercise

Optionee acknowledges that due to regulatory requirements, and notwithstanding
any terms or conditions of the Plan or the Agreement to the contrary, Optionees
residing in mainland China, Israel, Italy, Switzerland and Vietnam will be
restricted to the cashless sell-all method of exercise with respect to their
Options. To complete a cashless sell-all exercise, Optionee understands that
Optionee needs to instruct the broker to: (i) sell all of the purchased Shares
issued upon exercise; (ii) use the proceeds to pay the Exercise Price, brokerage
fees and any applicable Tax-Related Items; and (iii) remit the balance in cash
to Optionee. In the event of changes in regulatory requirements, the Company
reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercise, cashless
sell-to-cover exercise or any other method of exercise and payment deemed
appropriate by the Company.

 

13



--------------------------------------------------------------------------------

 

OPTIONEES IN ARGENTINA

Securities Law Notice

Optionee understands that neither the grant of the Option nor the purchase of
Shares constitute a public offering as defined by the Law 17,811, or any other
Argentine law. The offering of the Option is a private placement. As such, the
offering is not subject to the supervision of any Argentine governmental
authority.

OPTIONEES IN CANADA

Consent to Receive Information in English for Optionees in Quebec

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

OPTIONEES IN CHILE

Securities Law Notice

Neither the Company nor Shares underlying the Option are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.

OPTIONEES IN CHINA

Exchange Control Notice

Optionee understands and agrees that, pursuant to local exchange control
requirements, Optionee will be required to repatriate the cash proceeds from the
immediate sale of the Shares issued upon exercise to China. Optionee understands
that, under local law, such repatriation of his or her cash proceeds may need to
be effected through a special foreign exchange control account established by
the Company or one of its subsidiaries or by Optionee’s Employer and Optionee
hereby consents and agrees that any proceeds from the sale of any Shares he or
she acquires may be transferred to such special account prior to being delivered
to Optionee.

OPTIONEES IN HONG KONG

Securities Law Notice

The grant of the Option and the Shares issued upon exercise of the Option do not
constitute a public offer of securities and are available only to eligible
Employees.

Please be aware that the contents of the Agreement, including this Addendum A,
and the Plan have not been reviewed by any regulatory authority in Hong Kong.
Optionee is advised to exercise caution in relation to the Option. If Optionee
is in any doubt about any of the contents of this Agreement, including this
Addendum A, or the Plan, Optionee should obtain independent professional advice.

 

14



--------------------------------------------------------------------------------

 

OPTIONEES IN INDIA

Exchange Control Notice

To the extent required by law, Optionee must repatriate to India foreign
currency that is due or has accrued (either by way of dividend or sales
proceeds) and convert such amounts to local currency within a reasonable period
of time (but not later than 90 days after receipt). If required by law, Optionee
also must obtain evidence of the repatriation of funds in the form of a foreign
inward remittance certificate (“FIRC”) from the bank where Optionee deposited
the foreign currency and Optionee must deliver a copy of the FIRC to the
Employer.

Because exchange control regulations can change frequently and without notice,
Optionee should consult his or her personal legal advisor before selling Shares
to ensure compliance with current regulations. It is Optionee’s responsibility
to comply with exchange control laws in India, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from Optionee’s
failure to comply with applicable laws.

OPTIONEES IN IRELAND

Director Notification

If Optionee is a director, shadow director or secretary of an Irish Subsidiary
of the Company, he or she is subject to certain notification requirements under
Section 53 of the Companies Act, 1990. Among these requirements is Optionee’s
obligation to notify the Irish Subsidiary in writing within five business days
of receiving or disposing of an interest in the Company (e.g., Options, Shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement, or within five business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies to any rights acquired by Optionee’s spouse or minor
children (under the age of 18).

OPTIONEES IN ITALY

Plan Document Acknowledgement

In accepting the Option, Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Addendum A, in their entirety and fully understands and accepts
all provisions of the Plan and the Agreement, including this Addendum A.

Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Tax Obligations;
No Employment Contract; Nature of Option; Language; and Governing Law and Venue.

OPTIONEES IN KOREA

Exchange Control Notice

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
eighteen months of the sale.

 

15



--------------------------------------------------------------------------------

 

If Optionee remits funds to purchase Shares, the remittance must be “confirmed”
by a foreign exchange bank in Korea. To receive the confirmation, Optionee
should submit the following to the foreign exchange bank: (i) a prescribed form
application; (ii) the Agreement and any other Plan documents received; and
(iii) certificate of employment with the local employer. Optionee should check
with the bank to determine whether there are any additional requirements.

OPTIONEES IN MEXICO

Labor Law Acknowledgement

These provisions supplement Section 18 of the Agreement:

By accepting the Options, Optionee acknowledges that he or she understands and
agrees that: (i) the Option is not related to the salary and other contractual
benefits granted to Optionee by the Employer; and (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of employment.

Policy Statement

The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.

The Company, with registered offices at 2099 Pennsylvania Avenue, NW, 12th
Floor, Washington, D.C., United States of America, is solely responsible for the
administration of the Plan and participation in the Plan and, in Optionee’s
case, the acquisition of Shares does not, in any way establish an employment
relationship between Optionee and the Company since Optionee is participating in
the Plan on a wholly commercial basis and the sole employer is the Subsidiary
employing Optionee, as applicable, nor does it establish any rights between
Optionee and the Employer.

Plan Document Acknowledgment

By accepting the Option grant, Optionee acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.

In addition, by signing the Agreement, Optionee further acknowledges that he or
she has read and specifically and expressly approves the terms and conditions in
the Nature of Option, Section 18 of the Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and its Subsidiaries are not
responsible for any decrease in the value of the Shares underlying the Option.

Finally, Optionee hereby declares that he or she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.

 

16



--------------------------------------------------------------------------------

 

Spanish Translation

Reconocimiento de la Ley Laboral

Estas disposiciones complementan Apartado 18 del Acuerdo:

Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que: (i) la Opción no se encuentra relacionada con el salario
ni con otras prestaciones contractuales concedidas al que tiene la opción por
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.

Declaración de Política

La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.

La Compañía, con oficinas registradas ubicadas en 2099 Pennsylvania Avenue, NW,
12th Floor, Washington, D.C., United States of America, es la única responsable
de la administración del Plan y de la participación en el mismo y, en el caso
del que tiene la opción, la adquisición de Acciones no establece de forma
alguna, una relación de trabajo entre el que tiene la opción y la Compañía, ya
que la participación en el Plan por parte del que tiene la opción es
completamente comercial y el único patrón es la Subsidiaria que esta contratando
al que tiene la opción, en caso de ser aplicable, así como tampoco establece
ningún derecho entre el que tiene la opción y el patrón.

Reconocimiento del Plan de Documentos

Por medio de la aceptación de la Opción, el que tiene la opción reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.

Adicionalmente, al firmar el Acuerdo, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la Naturaleza del Opción, Apartado 18 del Acuerdo, sección en la
cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como sus Subsidiarias no son responsables por cualquier detrimento
en el valor de las Acciones en relación con la Opción.

Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.

OPTIONEES IN RUSSIA

Securities Law Notice

Optionee acknowledges that the Agreement, the grant of the Option, the Plan and
all other materials Optionee may receive regarding participation in the Plan do
not constitute advertising or an offering of securities in Russia. The issuance
of securities pursuant to the Plan has not and will not be registered in Russia
and therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.

 

17



--------------------------------------------------------------------------------

 

Optionee acknowledges that he or she may hold Shares issued upon exercise of the
Option in Optionee’s account with the Company’s third party administrator in the
U.S. However, in no event will Shares issued to Optionee under the Plan be
delivered to Optionee in Russia.

OPTIONEES IN SINGAPORE

Securities Law Notice

The grant of the Option is being made on a private basis and is, therefore,
exempt from registration in Singapore.

Director Notification

If Optionee is a director of a Singapore Subsidiary of the Company, Optionee
must notify the Singapore Subsidiary in writing within two days of Optionee
receiving or disposing of an interest (e.g., Options, Shares) in the Company or
any Subsidiary or within two days of becoming a director if such an interest
exists at the time. This notification alert also applies to an associate
director of the Singapore Subsidiary and to a shadow director of the Singapore
Subsidiary (i.e., an individual who is not on the board of directors of the
Singapore Subsidiary but who has sufficient control so that the board of
directors of the Singapore Subsidiary acts in accordance with the “directions
and instructions” of the individual).

OPTIONEES IN SPAIN

Securities Law Notice

The Options granted by the Company do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Plan and the Agreement have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.

Nature of Plan

This provision supplements Section 18 of the Agreement. In accepting the grant,
Optionee acknowledges that he or she consents to participation in the Plan and
has received a copy of the Plan.

Optionee understands that the Company, in its sole discretion, has unilaterally
and gratuitously decided to grant Options under the Plan to individuals who may
be Employees of the Company or a Subsidiary throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
Subsidiary on an ongoing basis. Consequently, Optionee understands that the
Option is granted on the assumption and condition that the Option and the Shares
issued upon exercise of the Option shall not become a part of any employment
contract (either with the Company or a Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Optionee understands that the grant of
the Option would not be made to Optionee but for the assumptions and conditions
referred to above; thus, Optionee acknowledges and freely accepts that should
any or all of the assumptions be mistaken or should any of the conditions not be
met for any reason, then any Option grant shall be null and void.

 

18



--------------------------------------------------------------------------------

 

Exchange Control Notice

When receiving foreign currency payments in excess of €50,000 derived from the
ownership of Shares (i.e., as a result of the sale of the Shares), Optionee must
inform the financial institution receiving the payment, the basis upon which
such payment is made. Optionee will need to provide the institution with the
following information: (i) his or her name, address, and fiscal identification
number; (ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.

To participate in the Plan, Optionee must comply with exchange control
regulations in Spain that require that the purchase and sale of Shares be
declared for statistical purposes to the Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Industry, Tourism and Commerce.
Because the Optionee will not purchase or sell the Shares through the use of a
Spanish financial institution, he or she must make the declaration by filing a
D-6 form with the DGCI. Generally, the D-6 form must be filed each January while
the Shares are owned or to report the sale of Shares.

OPTIONEES IN TAIWAN

Exchange Control Notice

Optionees may acquire foreign currency, and remit the same out of Taiwan, up to
US$5 million per year without justification. When remitting funds for the
purchase of Shares pursuant to the Plan, such remittances should be made through
an authorized foreign exchange bank. In addition, if Optionee remits TWD$500,000
or more in a single transaction, he or she must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Optionee also must provide supporting
documentation to the satisfaction of the remitting bank.

OPTIONEES IN THAILAND

Exchange Control Notice

Optionee must immediately repatriate the proceeds from the sale of Shares and
any cash dividends received in relation to the Shares to Thailand and convert
the funds to Thai Baht within 360 days of receipt. If the repatriated amount is
U.S. $20,000 or more, Optionee must report the inward remittance by submitting
the Foreign Exchange Transaction Form to an authorized agent, i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.

OPTIONEES IN THE UNITED KINGDOM

The following replaces Section 8(a) of the Option Agreement in its entirety:

(a) Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all primary
and secondary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting, exercise, release or assignment of any Option
(the “Tax-Related Items”), the Optionee acknowledges that the ultimate liability
for all Tax Related Items associated with the Option is and remains the
Optionee’s responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items

 

19



--------------------------------------------------------------------------------

in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate the Optionee’s liability for Tax
Related Items. Further, if Optionee has relocated to a different jurisdiction
between the date of grant and the date of any taxable event, Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

As a condition of the issuance of Shares upon exercise of the Option, the
Company and/or the Employer shall be entitled to withhold and Optionee agrees to
pay, or make adequate arrangements satisfactory to the Company and/or the
Employer (in its sole discretion) to satisfy, all obligations of the Company
and/or the Employer to account to HM Revenue & Customs (“HMRC”) for any
Tax-Related Items. In this regard, the Optionee authorizes the Company and/or
the Employer, in its sole discretion, to satisfy the obligations with regard to
all Tax Related Items legally payable by Optionee (with respect to the Option
granted hereby as well as any equity awards previously received by the Optionee
under any Company stock plan) by one or a combination of the following:
(i) require the Optionee to pay Tax-Related Items in cash with a cashier’s check
or certified check; (ii) withholding cash from the Optionee’s wages or other
compensation payable to the Optionee by the Company and/or the Employer;
(iii) withholding from the proceeds of a broker-dealer sale and remittance
procedure as described in Section 4(b) above; or (iv) withholding in Shares
otherwise issuable to the Optionee, provided that the Company withholds only the
amount of Shares necessary to satisfy the minimum statutory withholding amount
(or if there is no minimum statutory withholding amount, such amount as may be
necessary to avoid adverse accounting treatment) using the Fair Market Value of
the Shares on the date of the relevant taxable event.

Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days of the Chargeable Event (the “Due
Date”), Optionee agrees that the amount of any uncollected Tax-Related Items
shall (assuming Optionee is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended)), constitute a loan owed by Optionee to the Employer,
effective on the Due Date. Optionee agrees that the loan will bear interest at
the then-current HMRC Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if Optionee fails
to comply with Optionee’s obligations in connection with the Tax-Related Items
as described in this Section, the Company may refuse to honor the exercise and
refuse to deliver the Shares acquired under the Plan. For the avoidance of
doubt, in no event will the Company and/or the Employer withhold more than the
minimum amount of Tax Related Items required by law (or if there is no minimum
statutory withholding amount, such amount as may be necessary to avoid adverse
accounting treatment), nor shall any Optionee have the right to require the
Company and/or the Employer to withhold more than such amount.

OPTIONEES IN VIETNAM

Exchange Control Notice

Optionee understands and agrees to comply with applicable exchange control
regulations in Vietnam in connection with his or her Option. Without limiting
the foregoing, Optionee understands and agrees that (i) he or she will be
required to immediately repatriate the proceeds from the sale of Shares to
Vietnam, (ii) such repatriation must be made through a foreign currency account
at an authorized bank, (iii) such account must be registered with the State Bank
of Vietnam, and (iv) such proceeds may need to be converted to Vietnamese Dong,
if required.

 

20



--------------------------------------------------------------------------------

 

Because the exchange control regulations change frequently and without notice,
Optionee should consult his or her legal advisor prior to exercising the Option
to ensure compliance with current regulations.

 

21